Citation Nr: 9902617	
Decision Date: 01/29/99    Archive Date: 02/04/99

DOCKET NO.  96-30 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to an increased evaluation for service-connected 
avascular necrosis of the right hip with degenerative joint 
disease currently evaluated as 60 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1981 to April 
1984.  This matter comes before the Board of Veterans 
Appeals (Board) on appeal from a February 1996 rating 
decision by the St. Petersburg, Florida, Department of 
Veterans Affairs (VA) Regional Office (RO) which, in 
pertinent part, continued a 30 percent disability rating for 
the veterans hip disability.  In October 1997, following an 
April 1997 VA examination of the veterans disability, the RO 
increased the veterans disability rating from 30 to 60 
percent effective from October 1995.  The RO also granted 
entitlement to individual unemployability effective October 
1, 1995.  The veteran has been represented throughout this 
appeal by the American Legion.

Preliminary review of the record does not reveal that the RO 
expressly considered referral of the veterans claim for an 
increased evaluation for his right hip disability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for the assignment of an extraschedular 
rating under 38 C.F.R. § 3.321(b)(1) (1998).  That regulation 
provides that to accord justice in an exceptional case where 
the schedular standards are found to be inadequate, the field 
station is authorized to refer the case to the Undersecretary 
for Benefits or the Director, VA Compensation and Pension 
Service for assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing criteria for such an award is a finding that 
the case presents such an exceptional or unusual disability 
picture with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards.  The United States Court of Veterans Appeals 
(Court) has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. § 
3.321(b)(1) (1998) in the first instance; however, the Board 
is not precluded from raising this question, and in fact is 
obligated to liberally read all documents and oral testimony 
of record and identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet. App. 88 (1996).  The Court has further held that the 
Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only where circumstances are presented which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).  Having reviewed the record with these mandates 
in mind, the Board finds no basis for further action on this 
question.  VAOPGCPREC 6-96 (1996).  Regardless, the RO has 
already assigned a total rating for compensation.


FINDINGS OF FACT

1.  The veterans avascular necrosis of the right hip has 
been shown to cause a complete loss of function 
symptomatically.

2.  A fracture of the shaft or anatomical neck of the femur 
with nonunion, with loose motion has not been shown.


CONCLUSION OF LAW

The criteria for an increased evaluation for avascular 
necrosis of the right hip with degenerative joint disease 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (1991); 38 
C.F.R. §§ 4.20, 4.40, 4.45,  4.71a and Diagnostic Code 5255 
(1998).
  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a)(West 1991), and if so, whether the VA has 
properly assisted him in the development of his claim.  It is 
determined that this issue is well-grounded.  A claim that a 
condition has become more severe is well-grounded where the 
condition was previously service connected and rated, and the 
claimant subsequently asserts that a higher rating is 
justified due to an increase in severity since the original 
rating.  Proscelle v. Derwinski, 2 Vet.App. 629 (1992).  A 
review of the record indicates that the veterans claim for 
increased disability for his avascular necrosis of the right 
hip with degenerative joint disease is plausible and that all 
relevant facts have been properly developed.

A. Historical Review

A January 1984 Army medical board report indicates that the 
veteran had chronic right hip pain since May 1982 that became 
progressively worse with weight bearing and cold damp 
weather.  Contemporaneous physical examination revealed 
tenderness of the right hip, especially with motion; straight 
leg hip flexion to approximately 45 degrees before 
encountering pain, right hip abduction to 30 degrees before 
encountering pain; internal rotation limited to 15 degrees; 
no external rotation; and extension is limited to 5 degrees.  
An x-ray evaluation of the right hip showed radiographic 
density in the femoral head with joint space narrowing and 
osteophyte formation with some collapse of the femoral neck.  
A February 1984 Medical Board report found the veteran 
medically unfit for further military service.  The veteran 
was discharged in April 1984.  In May 1984, the RO 
established service connection for avascular necrosis of the 
right hip with degenerative joint disease and decrease range 
of motion and assigned a 30 percent evaluation for that 
disability under the provisions of 38 C.F.R. § 4.71a and 
Diagnostic Codes 5014, 5255 (1984). 

Following an April 1997 VA examination and receipt of 
additional information, the RO, in October 1997, increased 
the veterans disability rating for avascular necrosis of the 
right hip with degenerative joint disease to 60 percent 
disabling under the provisions of 38 C.F.R. §  4.71a and 
Diagnostic Codes 5255, 5014.  Although the Board does not 
agree with the analogy, the Board shall continue the analogy.

In June 1998, the RO granted the veteran individual 
unemployability effective from October 1995.


B. Increased Disability Evaluation

Disability evaluations are determined by comparing the 
veterans current symptomatology with the criteria set forth 
in the Schedule for Rating Disabilities.  38 U.S.C.A. § 1155 
(West 1991); 38 C.F.R. Part 4 (1998).  It is permissible to 
evaluate the veterans service-connected disability under 
provisions of the schedule which pertain to a closely related 
disease or injury which is analogous in terms of the function 
affected, anatomical localization and symptomatology.  38 
C.F.R. § 4.20 (1998).  The RO found that the symptoms of the 
veterans right hip disability are most closely analogous to 
impairment of the femur.  A 60 percent disability evaluation 
is warranted for impairment of the femur manifested by 
nonunion, without loose motion, weightbearing preserved with 
aid of a brace.  An 80 percent disability evaluation requires 
fracture of the shaft or anatomical neck of the femur with 
nonunion, with loose motion (spiral or oblique fracture).  38 
C.F.R. §  4.71a, Diagnostic Code 5255 (1998).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45 (1998).  The Court 
has held that the RO must analyze the evidence of pain, 
weakened movement, excess fatigability, or incoordination and 
determine the level of associated functional loss in light of 
38 C.F.R. § 4.40 (1998), which requires the VA to regard as 
seriously disabled any part of the musculoskeletal system 
that becomes painful on use.  DeLuca v. Brown,  8 Vet. App. 
202 (1995).    

The veteran asserts that his right hip disability has become 
more severe.  He advances that the disability causes him 
constant pain in the hip and down his right leg, and that he 
is unable to walk and relies on crutches or a wheelchair for 
mobility.  

A June 1995 VA X-ray study of the right hip revealed moderate 
osteoarthritis of the right hip.  In July 1995, the veteran 
underwent a left core decompression of the left femoral head 
procedure.  The purpose for the procedure was to attempt to 
stop the progression of the avascular necrosis.  The 
discharge summary indicates that the veteran was discharged 
after being cleared by physical therapy for partial 
weightbearing on the left lower extremity.  During a December 
1995 VA examination, the examiner noted that from a supine 
position, the veteran was able to straight leg raise only to 
10 degrees above the table, and passive flexion of the hip 
was from 0 to 45 degrees.  In a standing position, the 
veteran was only able to forward bend to 75 degrees and was 
unable to squat. 

During an October 1995 examination for Social Security 
purposes, the examiner noted that the veteran complained of 
pain with any movement of the right hip.  On examination, the 
examiner noted that the veteran has approximately a one-inch 
shortening on the right lower extremity and there is obvious 
atrophy of the thigh and calf.  There was passive flexion to 
only 90 degrees, internal rotation to 10 degrees, and 
external rotation to 20 degrees all with complaints of severe 
pain.  Contemporaneous X-rays studies revealed definite 
avascular necrosis with some coxavarus and loss of the height 
in the joint space as well as osteophyte formation. The 
examiner stated that there is no alternative treatment that 
will render the veteran employable other than total hip 
replacement.  The Social Security Administration awarded the 
veteran Social Security disability.

At a February 1997 hearing on appeal, the veteran testified 
that he had excruciating pain in his right hip everyday that 
radiates into his legs.  He stated that he currently uses 
crutches to help him ambulate, but that he does use a 
wheelchair in such places a mall, when going farther 
distances or for longer periods of time.  He also testified 
that doctors have informed him that he needs a total right 
hip replacement, but that he is too young for such a 
procedure at this time.  He reported that after developing an 
ulcer because of the pain medication, he can only take 
Tylenol and use a heating pad for pain.  (The issue of 
service connection for an ulcer is not before the Board.  The 
veteran is informed that if he believes that he has an ulcer 
due to his service connected disability, he is instructed to 
file a claim with the RO and support that claim with 
competent evidence.) 

An April 1997 VA examination notes that the veteran 
complained of pain in his right hip with radiation down the 
right leg.  The veteran reported that he uses crutches or a 
wheelchair to get around except when he is at home when he 
uses a cane because he doesnt have to go a very long 
distance.  On examination, the examiner reported that veteran 
only had 45 degrees of active flexion and 90 degrees of 
flexion when sitting but that this was quite uncomfortable 
for the veteran.  The veteran was able to fully extend the 
hip, but there is no hyperextension of the hip.  There was 
complete loss of internal and external rotation as well as 
marked spasm and pain on abduction, with abduction limited to 
10 degrees.  He has atrophy of the right quadriceps, and 
rotary motion of the hip within the acetabulum was not 
possible without severe pain.  X-ray studies accompanying the 
veteran revealed multiple degenerative cystic lesions in his 
right hip with avascular necrosis of the right femoral head.  
The veteran was diagnosed with complete loss of function of 
the right hip symptomatically and the episodes of pain would 
cause him to be extremely uncomfortable and unable to 
function. 

The Board has reviewed the probative evidence of record.  
Although the Board has considered the evidence of pain, 
weakened movement, excess fatigability, or incoordination, 
specifically noting that the most recent VA examination found 
complete loss of function of the right hip symptomatically, 
there is no showing of a fracture of the shaft or anatomical 
neck of the femur with nonunion or with loose motion (spiral 
or oblique fracture) as required for increase under 
Diagnostic Code 5255.  The record shows that the veteran 
underwent a procedure in July 1995 which enabled him to have 
partial weightbearing ability.  Moreover, the veterans 
statements, in his February 1997 testimony and at the April 
1997 VA examination that he uses a cane at home and crutches 
for ambulating, indicate that there is some weightbearing 
ability and thus, not a complete loss of function. 

The Board must note that the RO rated the condition by 
analogy to an impairment that the veteran does not have.  The 
Board does not agree with the analogy but shall take no 
action to change it.  It is clear that the RO decided to 
consider the entire veterans impairment, limitation of 
motion and all other functional impairment and grant a 
combined evaluation.  This resulted in a 60 percent 
evaluation.  The 60 percent evaluation exceeds all 
evaluations based on limitation, which is how the condition 
should have been rated.  Since the 60 percent evaluation 
exceeds the limitation of motion codes, further DeLuca 
analysis is not appropriate.  Johnston v. Brown, 10 Vet. App. 
80 (1997).  See codes 5251, 5252 and 5253.  The 60 percent 
evaluation is equal to combining the separate limitation of 
motion codes and equal to favorable ankylosis of the hip.  No 
professional has established that there is ankylosis, 
unfavorable ankylosis, ankylosis at an intermediate angle or 
loss of use.

The veteran is competent to assert that his disability 
warrants a higher rating.  Additionally, the veteran is 
competent to report that on which he has personal knowledge, 
that is what comes to him through his senses.  Layno v. 
Brown, 6 Vet. App. 465, 470 (1994).  To this extent, he was 
correct and the RO granted an increased evaluation and a 
total rating based on individual unemployability.  In fact, 
special monthly compensation was granted for a period of 
time.  However, there is an assumption that the veteran wants 
the appeal to continue.  In this case, the medical reports 
form a preponderance of the evidence that that demonstrates 
that there is no current fracture of the shaft or anatomical 
neck of the femur with nonunion, with loose motion (spiral or 
oblique fracture).  38 C.F.R. §  4.7 (1998).

In view of the foregoing, the Board finds that the 
preponderance of the evidence is against the veteran's claim 
for an increased rating avascular necrosis of the right hip 
under the provisions of 38 C.F.R. Part 4, Diagnostic Code 
5255 (1998).  There is no doubt to be resolved and the claim 
is denied.



ORDER

An increased evaluation for avascular necrosis of the right 
hip with degenerative joint disease is denied. 



		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.



- 2 -
